DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 06/14/2022, the amendment/reconsideration has been considered. Claims 1-20 are pending for examination as cited below.
Response to Arguments
Applicant's arguments filed on 06/14/2022 have been fully considered but they are not persuasive. In remarks applicant argues that:
(a)	in remarks applicant argues that cited references does not disclose the limitation e.g. “calculating, by a processor of the ego vehicle, a view angle overlap between a first sensor of the ego vehicle and a second sensor of a roadway device, wherein the view angle overlap is an amount of sensor view overlap shared by first sensor and the second sensor.”
Examiner respectfully disagree because Green [0090] discloses in addition to the cited paragraph in the rejection, while an example of a utility may be described with respect to a particular type of sensor, it should be appreciated that the utility may be achieved using any combination of sensors. For example, an autonomous vehicle 640 may build a 3D model of its surrounding based on data from its LiDAR, radar, sonar, and cameras, along with a pre-generated map obtained from the transportation management system 660 or the third-party system 670.
It is understood by one of ordinary skilled in the art that in the field of autonomous vehicle it is common for multiple sensors to work together and cover a single point of interest by sharing viewing angle and other information from multiple angles. Fig. 1 discloses common viewing angle or overlap viewing angle between the two cars on the road.

    PNG
    media_image1.png
    532
    769
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 11-15 and 17- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (Pub. No.: US 2021/0070286 A1), hereinafter “Green” in view of Yang et al. (Pub. No.: US 2020/0137580 A1), hereinafter “Yang”.

As to claim 1. Green discloses, a method executed by an ego vehicle (Green, fig.1, Abstract), the method comprising: 
calculating, by a processor of the ego vehicle, a view angle overlap between a first sensor of the ego vehicle and a second sensor of a roadway device, wherein the view angle overlap is an amount of sensor view overlap shared by first sensor and the second sensor (Green, [0043], a vehicle of interest could be a vehicle within the detectable range of the ego vehicle's sensing systems (e.g., cameras, sensors, radars, LiDARs, etc.). As another example, a vehicle of interest could be a vehicle whose driving trajectory may intersect the driving trajectory of the ego vehicle or may be close to the driving trajectory of the ego vehicle.); 
determining an amount of ego sensor data to share with the roadway device based on the view angle overlap (Green, [0046], the system may determine or select vehicle operations (e.g., using the planning module) based on the predicted driving behaviors and trajectories of the nearby vehicles.).
Green however is silent on disclosing explicitly, building a sharing message that includes the amount of ego sensor data in a payload of the sharing message; and 
transmitting, by a communication unit of the ego vehicle, the sharing message to the roadway device.
Yang however discloses a similar concept, building a sharing message that includes the amount of ego sensor data in a payload of the sharing message (Yang, [0034], While shared perception implementations through V2X has the potential of extending the perception of vehicles with sensors and capable of V2X communication (“Connected Autonomous Vehicles (CAVs)”) as well as vehicles without sensors and capable of V2X communication (“Connected Vehicles (CVs)”) (vehicles without sensors, but capable of V2X communication).; and 
transmitting, by a communication unit of the ego vehicle, the sharing message to the roadway device (Yang, [0034], While shared perception implementations through V2X has the potential of extending the perception of vehicles with sensors and capable of V2X communication (“Connected Autonomous Vehicles (CAVs)”) as well as vehicles without sensors and capable of V2X communication (“Connected Vehicles (CVs)”) (vehicles without sensors, but capable of V2X communication.).
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of Yang into those of Green in order to provide a communication system between the vehicle on road e.g. V2V or V2X. Such a system comprises: a first roadway system receives a communication from a second roadway system over a wireless channel, where the communication includes a description of a physical object within a driving environment.

As to claim 2. The combined system of Green and Yang discloses the invention as in parent claim above including, wherein the roadway device is a remote vehicle (Green, fig.1, [0003], a data-gathering vehicle system to collect vehicle data of a nearby vehicle and contextual data of the surrounding environment.).

As to claim 3. The combined system of Green and Yang discloses the invention as in parent claim above including, wherein the roadway device is not a remote vehicle (Green, [0018], an object in a field of view of the vehicle, positions of other traffic agents.).

As to claim 4. The combined system of Green and Yang discloses the invention as in parent claim above including, wherein the ego sensor data includes lidar measurements recorded by a lidar sensor of the ego vehicle (Green, [0037], the vehicle data 211 may include sensor data of one or more sensors or sensing systems (e.g., radars or LiDARs).), and wherein when the view angle shared by the ego vehicle and the roadway device is greater, then less of the lidar measurements described by the ego sensor data is included in the payload relative to how many lidar measurements are included in the payload when the view angle is less (Green, [0043], a vehicle of interest could be a vehicle within the detectable range of the ego vehicle's sensing systems (e.g., cameras, sensors, radars, LiDARs, etc.). As another example, a vehicle of interest could be a vehicle whose driving trajectory may intersect the driving trajectory of the ego vehicle or may be close to the driving trajectory of the ego vehicle. As another example, a vehicle of interest could be a vehicle whose driving behavior deviates from normal driving behaviors (e.g., driving at unusually high speeds, driving with unusual trajectories, etc.).

As to claim 5. The combined system of Green and Yang discloses the invention as in parent claim above including, wherein the step of determining an amount of ego sensor data to share with the roadway device based on the view angle overlap includes applying the following rule: 
when the view angle shared by the ego vehicle and the roadway device is greater, then less of the lidar measurements are included in the amount of ego sensor data in the payload of the sharing message relative to how much lidar measurements are included in the amount when the view angle is less (Green, [0046], determine a score for each of the generated or retrieved vehicle operation plans in view of the current situation (e.g., as determined based on the predicted driving behaviors and trajectories of other vehicles and contextual data of the surrounding environment). The system may rank all possible vehicle operations under the current situation based on the corresponding scores and select the vehicle operation with the highest score.).

As to claim 7. The combined system of Green and Yang discloses the invention as in parent claim above including, wherein the ego sensor data includes images recorded by a camera of the ego vehicle, and wherein when the view angle shared by the ego vehicle and the roadway device is greater, then more of the images described by the ego sensor data is included in the payload relative to how many images are included in the payload when the view angle is less (Yang, [0036], a machine learning engine 232 may be provided to utilize various machine learning models (e.g., 256) provided at the roadway system 205 to take as inputs sensor data (e.g., 258) collected by local or extraneous sensors (e.g., 225) and generate inferences based on the trained machine learning models (e.g., 256). The recited specific conditions are merely a written instructions which can be implemented or introduce in any V2V or V2X roadway devices.).

As to claim 8. The combined system of Green and Yang discloses the invention as in parent claim above including, wherein the step of determining an amount of ego sensor data to share with the roadway device based on the view angle overlap includes applying the following rule: when the view angle overlap described by the view overlap data is more, then more of the images are included in the amount of ego sensor data relative to how many images are included when the view angle overlap is less (Yang, [0036], a machine learning engine 232 may be provided to utilize various machine learning models (e.g., 256) provided at the roadway system 205 to take as inputs sensor data (e.g., 258) collected by local or extraneous sensors (e.g., 225) and generate inferences based on the trained machine learning models (e.g., 256). The recited specific conditions are merely a written instruction which can be implemented or introduce in any V2V or V2X roadway devices.).

As to claim 9. The combined system of Green and Yang discloses the invention as in parent claim above including, wherein the step of determining an amount of ego sensor data to share with the roadway device based on the view angle overlap includes applying the following rule: when the view angle overlap described by the view overlap data is less, then less of the images are included in the amount of ego sensor data relative to how many images are included when the view angle overlap is less (Yang, [0036], a machine learning engine 232 may be provided to utilize various machine learning models (e.g., 256) provided at the roadway system 205 to take as inputs sensor data (e.g., 258) collected by local or extraneous sensors (e.g., 225) and generate inferences based on the trained machine learning models (e.g., 256). The recited specific conditions are merely a written instruction which can be implemented or introduce in any V2V or V2X roadway devices.).

As to claim 11 and 20 are rejected for same rationale as applied to claim 1 above.

As to claim 12 are rejected for same rationale as applied to claim 2 above.

As to claim 13 are rejected for same rationale as applied to claim 3 above.

As to claim 14 are rejected for same rationale as applied to claim 4 above.

As to claim 15 are rejected for same rationale as applied to claim 5 above.

As to claim 17 are rejected for same rationale as applied to claim 7 above.

As to claim 18 are rejected for same rationale as applied to claim 8 above.

As to claim 19 are rejected for same rationale as applied to claim 9 above.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Green Yang” as applied above in view of Altintas et al. (jPub. No.: US 2019/0132706 A1), hereinafter “Alt”.

As to claim 10. The combined system of Green and Yang discloses the invention as in parent claim above. Green and Yang however are silent on disclosing explicitly, wherein the ego vehicle and the roadway devices are endpoints of a vehicular micro cloud and the ego vehicle is a hub of the vehicular micro cloud.
Alt discloses a similar concept, wherein the ego vehicle and the roadway devices are endpoints of a vehicular micro cloud and the ego vehicle is a hub of the vehicular micro cloud (Alt, [0002], Such clusters are known as “micro-vehicular clouds” or “stationary micro-vehicular clouds.” The vehicles in the cluster make available their unused computing resources to the other members of the micro-vehicular cloud.).

Examiner Note: Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tseng et al. (Pub. No.: US 2019/0132819 A1), discloses, a system of vehicles that are communicatively coupled to a macro-vehicular cloud through a V2X network. The macro-vehicular cloud includes multiple micro-vehicular clouds. Each of the micro-vehicular clouds includes a set of onboard vehicle computers which are operable to provide a set of computing resources to the macro-vehicular cloud through the V2X network. The vehicle is a member of a selected micro-vehicular cloud included in multiple micro-vehicular clouds. The vehicle receives a service from the set of computing resources of the macro-vehicular cloud through the V2X network.
Gao et al. (Pub. No.: US 20180095465 A1), discloses, method is provided for controlling a vehicle. In one embodiment, an obstacle management method includes receiving, via sensing devices, sensor data relating to an environment associated with a vehicle, and determining, with the sensor data, the presence of an obstacle that at least partially obstructs an intended path of the vehicle in a first lane adjacent to a second lane and at least partially occludes a view of the second lane by a first sensing device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446